Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 3, 6-9, 12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac (US 10970629 B1) in view of Krishna (US 20190361892 A1), further in view of Kashyap (US 8769676 B1).

Regarding Claim 1, Dirac (US 10970629 B1) teaches
A system, comprising: a memory that stores computer executable components; a processor that executes the computer executable components stored in the memory, the computer executable components comprising: 
an encoding component that encodes a set of [real-time valued] vectors as bit vectors (Col 7, ln 45-53, To encode the input vector 110, all k hash functions may be evaluated, and the resulting k bits (out of M bits) may all be set to 1. Encoding the input vector 110 into the Bloom-filter-encoded input vector 114 may be represented as a matrix multiplication); 
and a clustering component that performs K-means clustering on the bit vectors (Col 8, ln 38-67, A regression model or a support vector machine may learn the separations of encoded training data input vectors 214. A Bayes network may learn classifiers from encoded training data input vectors 214. A KNN model, a k-means model, or a cluster model may determine the nearest neighbors, the means, or encoded vectors in clusters in an encoded space).

Dirac did not specifically teach
[real-time valued] vectors,
via a modified K-means algorithm that accesses the bit vectors such that approximated values of signatures of centroids are computed during K-means iterations using incomplete information from the bit vectors.

However, Krishna (US 20190361892 A1) teaches
real-time valued vectors (Abstract , A method to improve, simplify, and facilitate multi-dimensional real time vector search and a provide a heuristics backed insight engine tool and a computer system to improve, simplify, and facilitate multi-dimensional real time vector search and provide a heuristics backed insight engine tool to provide real time).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Dirac’s teaching to Krishna’s in order to search and provide multi-dimensional vector to heuristics backed insight engine, by storing spatial search vector number by subscriber when subscriber spatial search vector number of remainder is equal to zero (Krishna [Summary]).

Dirac and Krishna did not specifically teach
via a modified K-means algorithm that accesses the bit vectors such that approximated values of signatures of centroids are computed during K-means iterations using incomplete information from the bit vectors.

However, Kashyap (US 8769676 B1) teaches
via a modified K-means algorithm that accesses the bit vectors such that approximated values of signatures of centroids are computed during K-means iterations using incomplete information from the bit vectors (Col 10: ln 1-21, a K-Means algorithm may be used to determining clustering and prototype or centroid selection. In embodiments using a K-Means Algorithm the computation may be performed a plurality of times and the number of clusters input may be varied from 1 to 5. The iteration with the smallest similarity index may be chosen. According to some embodiments, prototype based hierarchical clustering analysis may be used to determine the clusters. The number of clusters may be dependent upon the data. Prototypes of a cluster may be computed as part of the algorithm. A distance metric may be used to create or calculate clusters (e.g., by determining the distance between bit vectors of permission sets of two applications) during K-means clustering analysis).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Dirac and Krishna’s teaching to Kashyap’s in order to identify suspicious applications for mobile devices, by determining similarity score for application based on hamming distance in bit vectors of requested permission set application being evaluated and center application (Kashyap [Summary]).

Regarding Claim 10, is a method claim corresponding to the system claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Regarding Claim 19, is a computer program product claim corresponding to the system claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac (US 10970629 B1) in view of Krishna (US 20190361892 A1) and Kashyap (US 8769676 B1), further in view of Arel (US 20190279105 A1).

Regarding Claim 2, Dirac, Krishna and Kashyap teach
The system of claim 1.

Dirac, Krishna and Kashyap did not specifically teach
further comprising an estimating component that computes the approximated values of the signatures using the bit vectors, wherein a centroid represents an average across individual data points represented by respective individual bit vectors in a cluster.

However, Arel (US 20190279105 A1) teaches 
further comprising an estimating component that computes the approximated values of the signatures using the bit vectors (Para [0119], The pure inference regime 320 also applies when high relevancy is coupled with low novelty results. As mentioned, in the pure inference regime 320 the node essentially passes the inference with the winning centroid using sparse encoding (e.g., by using a sparse feature vector)),
wherein a centroid represents an average across individual data points represented by respective individual bit vectors in a cluster (Para 101, In one embodiment, the threshold for novelty can be determined as the mean distance to the centroid+N standard deviations of the distance, wherein N is an integer value of 1 or greater. The mean and standard deviation can be approximated using moving average estimates, which adapt over time as data comes in).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Dirac, Krishna and Kashyap’s teaching to Arel’s in order to identify new-input-output mappings, by generating first sparse feature vector from first feature vector, generating second sparse feature vector from second feature vector and processing vectors by node to determine output (Arel [Summary]).

Regarding Claim 11, is a method claim corresponding to the system claim above (Claim 2) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 2.

Regarding Claim 20, is a computer program product claim corresponding to the system claim above (Claim 2) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 2.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac (US 10970629 B1) in view of Krishna (US 20190361892 A1) and Kashyap (US 8769676 B1), further in view of POTAPOV (WO 2020013723 A1).

Regarding Claim 4, Dirac, Krishna and Kashyap teach
The system of claim 1.

Dirac, Krishna and Kashyap did not teach
Wherein an estimating component stores individual real-time valued vectors as hash values of M-bytes of memory, wherein M is an integer.

However,  POTAPOV (WO 2020013723 A1) teaches
Wherein an estimating component stores individual real-time valued vectors as hash values of M-bytes of memory, wherein M is an integer (Para [0059], A master key is a binary sequence, the length of which depends on the selected hash function and encryption algorithm (for example, 64, 128, 256, 512, 1024, 2048 bits)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Dirac, Krishna and Kashyap’s teaching to Potapov in order to authorize a user on the basis of the user's digital key, in which at least one digital key of at least one user is generated in a subsystem for issuing and administering digital keys by providing a master key that is a binary sequence with the length of which depended on the hash function (Potapov [abstract].[0059]).

Regarding Claim 13, is a method claim corresponding to the system claim above (Claim 4) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 4.

Claim 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac (US 10970629 B1) in view of Krishna (US 20190361892 A1) and Kashyap (US 8769676 B1), further in view of Arel (US 20190279105 A1) and Zhou (US 20200410304 A1).

Regarding Claim 5, Dirac, Krishna, Kashyap and Arel teach
The system of claim 2.

Dirac, Krishna, Kashyap and Arel did not teach
wherein the estimating component determines distance between individual hash values by calculating Hamming distance with bitwise operations.

However, Zhou (US 20200410304 A1) teaches 
wherein the estimating component determines distance between individual hash values by calculating Hamming distance with bitwise operations (Para [0041], The process of constructing the hash map of the method is based on the Hamming distance between the nodes in the hash map, and the calculation method of which is bitwise operation).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Dirac, Krishna, Kashyap and Arel’s teaching to Zhou’s in order to evaluate value of image dark data based on similarity hash, by obtaining importance score of each node in hash map, outputting image importance score front bits corresponding to ordering result to user (Zhou [Summary]).

Regarding Claim 14, is a method claim corresponding to the system claim above (Claim 5) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 5.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the previous cited sections of the references used in the previous office action. The current office action is now citing additional references to address the newly added claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191         

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191